Exhibit 10.16

 

SUBLEASE AGREEMENT

 

This Sublease Agreement (“Sublease”) is made effective as of the 31st day of
October, 2001, (the “Effective Date”) by and between Entrust, Inc., a Maryland
corporation (“Sublessor”), and Roxio, Inc., a Delaware corporation
(“Sublessee”). Sublessor agrees to sublease to Sublessee, and Sublessee agrees
to sublease from Sublessor, those certain premises situated in the City of Santa
Clara, County of Santa Clara, State of California, consisting initially of
approximately 62,500 square feet of space known as 455 El Camino Real, Santa
Clara, California, more particularly set forth on Exhibit “A” hereto (the
“Subleased Premises”). At such time as Sublessor vacates the Sublessor Premises
the Subleased Premises shall be increased to approximately 75,000 square feet as
set forth below.

 

ARTICLE 1

 

MASTER LEASE AND OTHER AGREEMENTS

 

1.1 Subordinate to Master Lease. Except as specifically set forth herein, this
Sublease is subject and subordinate to all of the terms and conditions of the
lease (the “Original Lease”) entered into on November 14, 2000, between Sobrato
Interests II, a California limited partnership (“Master Lessor”) and Sublessor
as “Tenant” as amended by that certain First Amendment to Lease dated July 26,
2001 (the “Amendment”). The Original Lease and the Amendment shall hereinafter
collectively be referred to as the “Master Lease”. Sublessee hereby assumes and
agrees to perform the obligations of Lessee under the Master Lease as more
particularly set forth hereafter. Unless otherwise defined, all capitalized
terms used herein shall have the same meanings as given them in the Master
Lease. A copy of the Master Lease is attached hereto as Exhibit “B” and
incorporated into this Sublease except to the extent excluded by this Sublease.
Sublessee shall not commit or permit to be committed any act or omission which
would violate any term or condition of the Master Lease. Sublessee shall neither
do nor permit anything to be done which would constitute a default (beyond
applicable notice and cure periods) under the Master Lease, and Sublessee shall
indemnify and hold Sublessor harmless from and against all liability, judgments,
costs, demands, claims, and damages of any kind whatsoever (including, without
limitation, attorneys’ fees and court costs) by reason of such default. In the
event of the termination of Sublessor’s interest as Lessee under the Master
Lease for any reason other than for Sublessor’s breach, then this Sublease shall
terminate automatically upon such termination without any liability of Master
Lessor or Sublessor to Sublessee except as set forth herein. Sublessee
represents and warrants to Sublessor that it has read and is familiar with the
Master Lease.

 

Sublessor represents and warrants to Sublessee that the Master Lease is in full
force and effect, the Master Lease attached as Exhibit B is a true and complete
copy of the Master Lease, and that there exists no amendments, modifications or
other agreements (whether oral or written) affecting the Master Lease, that no
default or event that, with the passing of time or the giving of notice or both,
would constitute a default, exists on the part of Sublessor, or, to Sublessor’s
knowledge, the Master Lessor. Sublessor agrees to maintain the Master Lease in
full force and effect, except to the extent that any failure to maintain the
Master Lease is due to the failure of Sublessee to comply with his obligations
under this Sublease. Sublessor shall not voluntarily

 

1



--------------------------------------------------------------------------------

terminate or amend or modify the Master Lease in such a manner as to materially
adversely affect Sublessee’s use of the Subleased Premises or increase the
obligations or increase the rights of Sublessee hereunder, without the prior
written consent of Sublessee, which shall not be unreasonably withheld.

 

1.2 Applicable Provisions. All of the terms and conditions contained in the
Master Lease as they may apply to the Subleased Premises, except those directly
contradicted by the terms and conditions contained in this document, and
specifically except for Paragraphs 1, 4A, 4C, 4D, 5, 6A, 6B, 13(i), the words
“or vacation” in 13(ii), 14B, 17A(i) relating to Landlord’s right to terminate
lease and also then references to recapture in 17A, 18, 19C, Exhibit B, Exhibit
C, Exhibit D and on the Amendment paragraphs 1, 2, and 3 are incorporated herein
and shall be terms and conditions of this Sublease (with each reference therein
to “Landlord” or “Lessor”, “Tenant” or “Lessee” and “Lease” to be deemed to
refer to Sublessor, Sublessee, and Sublease, respectively, as appropriate except
the following provisions that are incorporated herein, the reference to Landlord
or Lessor shall mean Master Lessor only: 8A and 15), and along with all of the
following terms and conditions set forth in this document, shall constitute the
complete terms and conditions of this Sublease.

 

1.3 Obligations of Sublessor. Notwithstanding anything herein contained, the
only services or rights to which Sublessee is entitled hereunder are those to
which Sublessor is entitled under the Master Lease, and for all such services
and rights Sublessee shall look solely to the Master Lessor under the Master
Lease, and the obligations of Sublessor hereunder shall be limited to using due
diligence and its reasonable good faith efforts to obtain the performance by
Master Lessor of its obligations. Such due diligence and good faith efforts
shall include (a) upon Sublessee’s written request, promptly notify Master
Lessor of its non-performance under the Master Lease, and requesting that Master
Lessor perform its obligations under the Master Lease, and (b) upon Subtenant’s
written request, if Master Lessor’s non-performance continues beyond any
applicable cure periods provided in the Master Lease, commencing a lawsuit or
other action against Master Lessor to obtain the performance required from
Master Lessor under the Master Lease. Sublessor shall have no liability to
Sublessee or any other person for damage of any nature whatsoever as a result of
the failure of Master Lessor to perform said obligations except for Master
Lessor’s termination of the Sublessor’s interest as Lessee under the Master
Lease in the event of Sublessor’s breach of the Master Lease. Each party (the
“Indemnifier”) shall defend, indemnify and hold the other (the “Indemnified”)
harmless from and against any damages, claims or costs (save for claims, damages
or costs arising from consequential damages or damages for loss of profit)
including attorneys’ fees incurred by the Indemnified from the Indemnifier’s
breach of the Master Lease. Each party’s obligations under this section shall
survive the termination of this Sublease.

 

ARTICLE 2

 

TERM

 

2.1 Term. The term of this Sublease shall commence on the later of (i) April 1,
2002, or (ii) 30 days after the Sublease has been fully executed, the Subleased
Premises are Substantially Complete (as defined herein) and Master Lessor’s
consent has been obtained pursuant to Article 10 herein. This shall be referred
to as the “Commencement Date.” The term

 

2



--------------------------------------------------------------------------------

of this Sublease shall end on November 30, 2006, unless sooner terminated
pursuant to any provision of the Master Lease applicable to the Subleased
Premises or extended pursuant to Sublessee’s option to extend (the “Expiration
Date”). Sublessor shall have no obligation to Sublessee to exercise any of its
options to extend under the Master Lease.

 

2.2 Option to Extend. Sublessee shall have the option to extend the term of this
Sublease for an additional period of fifty-three (53) months by giving Sublessor
written notice of its intent to exercise such option to extend (the “Extension
Option Notice”) at a time that is no later than six (6) months nor earlier than
eighteen (18) months prior to the initial Expiration Date.

 

2.3 Base Rent During the Option Period. Base rent during the option term shall
be the fair market rent (“Fair Market Rent”) as agreed between the parties. If
the parties cannot agree on Fair Market Rent, it shall be determined as follows:
If Sublessor and Sublessee are unable to agree on the Fair Market Rent within
thirty (30) days after the date of the Extension Option Notice then Sublessor
and Sublessee shall each select a licensed real estate broker or sales person
with at least seven (7) years experience in leasing comparable properties in the
Santa Clara area to determine the Fair Market Rent for the Subleased Premises.
Each broker shall each submit their estimate of the Fair Market Rent within
thirty (30) days of their selection to both Sublessor and Sublessee. If the Fair
Market Rent each submits is with five percent (5%) of the other then the average
of the two will be deemed the Fair Market Rent and will be the Base Rent for the
renewal term. If the difference is greater than five percent (5%) then a third
broker shall be selected by the two previous brokers who shall then within ten
(10) days of the third broker selection, determine which of the previous two
brokers’ rate is closest to the Fair Market Rent. The third broker shall notify
Sublessor and Sublessee of the third brokers’ determination which shall be
binding on both parties and shall be the Base Rent for the renewal term.

 

2.4 Sublessor’s Inability to Deliver Subleased Premises. In the event Sublessor
is unable to deliver possession of the Subleased Premises on or before the
January 1, 2002, Sublessor shall not be liable for any damage caused thereby,
nor shall this Sublease be void or voidable, but Sublessee shall not be liable
for Rent until such time as Sublessor offers to deliver possession of the
Subleased Premises to Sublessee, but the term hereof shall not be extended by
such delay. In the event Sublessor has been unable to deliver possession of the
Subleased Premises within thirty (30) days after February 1, 2002, Sublessee, at
Sublessee’s sole option, may terminate this Sublease, and the Security Deposit
and Prepaid Rent shall be returned to Sublessee.

 

2.5 Early Access. Sublessee and its vendors, consultants, contractors and agents
shall have full access to the Subleased Premises upon receipt of a fully
executed Sublease and Master Lessor’s consent pursuant to Article 10 (“Early
Access”). Such Early Access shall be subject to all the terms and conditions of
this Sublease, other than the payment of Rent.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

 

RENT

 

3.1 Rent. Sublessee shall pay to Sublessor each month during the term of this
Sublease, in advance, and on or before the first of each month (“Base Rent”) as
set forth below. Rent for partial months at the commencement or termination of
this Sublease shall be prorated. Rent shall be paid to the Sublessor at its
business address noted herein, or at any other place Sublessor may from time to
time designate by thirty (30) days prior written notice mailed or delivered to
Sublessee. On the Commencement Date, Sublessee shall pay to Sublessor the amount
of four hundred sixty-two thousand, five hundred and no/100 dollars
($462,500.00) (the “Payment”). The Payment is in addition to the Prepaid Rent
(defined below) and if unpaid shall be treated as non-payment of Rent.

 

BASE RENT

 

Month

--------------------------------------------------------------------------------

   $/Sq Foot


--------------------------------------------------------------------------------

1-8:

   $ 1.85

9-20:

   $ 1.94

21-32:

   $ 2.04

33-44

   $ 2.35

45-56:

   $ 2.75

 

3.2 Prepaid Rent. Upon execution hereof, Sublessee shall pay to Sublessor the
sum of two hundred thirty one thousand, two hundred fifty-one and no/100 dollars
($231,250.00) as prepaid rent (“Prepaid Rent”) to be applied to the first two
months of Rent (April and May 2002).

 

3.3 Additional Rent. If Sublessor shall be charged for additional rent or other
sums pursuant to any of the provisions of the Master Lease, Sublessee shall be
liable for its pro rata share (defined herein) of such additional rent or sums.
Notwithstanding the foregoing or anything to the contrary in this Sublease,
Sublessee shall not be required to pay any additional rent or to perform any
obligation that is (1) fairly allocable to any period of time prior to the
Commencement Date or following the expiration or sooner termination of this
Sublease (for any reason other than Sublessee’s default), (2) fairly allocable
to any portion of the Master Premises other than the Subleased Premises, (3)
payable as a result of a default by Sublessor of any of its obligations under
the Master Lease, or as a result of the negligence or willful misconduct of
Sublessor or any of its agents, employees, or contractors, or (4) incurred for
the sole benefit of Sublessor. If Sublessee shall procure any additional
services from Master Lessor, or if additional rent or other sums are incurred
for Sublessee’s sole benefit, Sublessee shall make such payment to Sublessor or
Master Lessor, as Sublessor shall direct and such charges shall not be pro rated
between Sublessor and Sublessee. Any rent or other sums payable by Sublessee
under this Article 3 shall constitute and be due as additional rent. Base Rent,
Personal Property Rent and additional rent shall herein be referred to as
“Rent”.

 

4



--------------------------------------------------------------------------------

3.4 Pro Rata Share. Sublessee’s pro rata share under this Sublease shall be
calculated by multiplying the total additional rent or other charge due by a
fraction, the numerator of which shall be the approximate square footage of the
Subleased Premises and the denominator of which shall be the approximate square
footage of the entire premises under the Master Lease. All measurements noted in
this Section are included in the Master Lease. Sublessee acknowledges all square
footage measurements noted and relied on in this Sublease and the Master Lease
are estimates, and no adjustments shall be made based upon any actual
measurements which may be made.

 

ARTICLE 4

 

SECURITY DEPOSIT

 

4.1 Security Deposit. Upon execution hereof, Sublessee shall deposit with
Sublessor the sum of Two Hundred Six Thousand Two Hundred Fifty and no/100
Dollars ($206,250.00) as and for a Security Deposit to secure Sublessee’s full
and timely performance of all of its obligations hereunder. If Sublessee fails
to pay Rent or any other sums as and when due hereunder, or otherwise defaults
with respect to any provision of this Sublease, Sublessor may (but shall not be
obligated to) use, apply, or retain all or any portion of said deposit for
payment of any sum for which Sublessee is obligated or which will compensate
Sublessor for any loss or damage which Sublessor may suffer thereby including,
without limitation, any damage that will result in the future through the term
of the Sublease, to repair damage to the Subleased Premises or to clean the
Subleased Premises at the end of the term. Any such use, application, or
retention shall not constitute a waiver by Sublessor of its right to enforce its
other remedies hereunder, at law, or in equity. If any portion of said deposit
is so used, applied, or retained, Sublessee shall, within ten (10) days after
delivery of written demand from Sublessor, restore said deposit to its original
amount. Sublessee’s failure to do so shall constitute a material breach of this
Sublease, and in such event Sublessor may elect, among or in addition to other
remedies, to terminate this Sublease. Sublessor shall not be a trustee of such
deposit, and shall not be required to keep this deposit separate from its
accounts. Sublessor alone shall be entitled to any interest or earnings thereon
and Sublessor shall have the free use of same. If Sublessee fully and faithfully
performs all of its obligations hereunder, then so much of the deposit as
remains shall be returned to Sublessee (without payment of interest or earnings
thereon) within 30 days after the later of (i) expiration or sooner termination
of the term hereof, or (ii) Sublessee’s surrender of possession of the Subleased
Premises to Sublessor.

 

ARTICLE 5

 

DEMISE AND CONDITION OF PREMISES

 

5.1 Demise of the Premises. Effective as of the Commencement Date the Subleased
Premises shall consist of sixty two thousand five hundred (62,500) square feet
of space as set forth on Exhibit A.

 

5.2 Sublessor Premises. Sublessor shall occupy the east side of the third (3rd)
floor and the existing laboratory also located on the third (3rd) floor of the
building (“Sublessor’s Premises”) consisting of approximately twelve thousand
five hundred (12,500) square feet of

 

5



--------------------------------------------------------------------------------

space. Sublessor shall vacate Sublessor’s Premises on December 1, 2005, except
as set forth herein. Sublessor shall be responsible for all costs associated
with demising the Sublessor’s Premises prior to the Commencement Date, and
removal of demising walls and restoring the “Premises” as defined in the Master
Lease upon vacating the Sublessor’s Premises. At any time after the second
anniversary of the Commencement Date, Sublessee shall have the ongoing right to
terminate Sublessor’s occupancy of the Sublessor’s Premises by providing
Sublessor with nine (9) months’ prior written notice. Upon the earlier
termination of the Sublessor’s Premises or December 1, 2005, the Sublessor’s
Premises shall form a part of the Subleased Premises and this Sublease shall
thereupon be deemed amended accordingly. Sublessor shall return the Sublessor’s
Premises to Sublessee broom-clean with all building systems in good operating
order, condition and repair and in the same condition as the original Subleased
Premises were delivered to Sublessee on the Commencement Date.

 

5.3 Condition of the Subleased Premises. Sublessor, at Sublessor’s sole cost and
expense, shall deliver the Subleased Premises on the Commencement Date with all
building systems and subsystems including but not limited to H.V.A.C., roof
membrane, electrical, plumbing, parking lot, and all other items for which
Sublessor is responsible under the Master Lease in good working order and
repair. Sublessor shall be solely responsible for any costs incurred to bring
the Subleased Premises into compliance with any municipal, state, and federal
statutes, rules regulations, ordinance, requirements and orders, now in force
pertaining to any and all conditions existing prior to the Commencement Date,
including without limitation, any statutes, rules, regulations, ordinance,
requirements, or orders requiring installation of fire sprinkler systems,
seismic reinforcement and related alterations, removal of asbestos, and
compliance with the Americans With Disabilities Act and Title 24 requirements.
In the event Sublessee provides by written notice to Sublessor any violation
with this Section 5.3, Sublessor shall make such necessary repairs within thirty
(30) days.

 

Sublessor warrants that, to the best of its knowledge as of the Commencement
Date: there are no material defects in the Subleased Premises or building which
would unreasonably interfere with Sublessee’s use and enjoyment of the Subleased
Premises.

 

5.4 Surrender. Sublessee shall keep the Subleased Premises, and every part
thereof in good order and repair. Sublessee shall surrender the Subleased
Premises in the same condition as received, ordinary wear and tear excepted,
provided Sublessee performs all necessary maintenance, repair and cleaning to
maintain the Subleased Premises in the condition it was deliver at the
Commencement Date. Notwithstanding the foregoing, Sublessee in no event shall
have any liability, or responsibility, for the removal or restoration for any
alterations, improvements, or additions constructed prior to the Commencement
Date, that comprise of Sublessee’s Initial Tenant Improvements (defined in
Section 7.2 below) or those that were not constructed by or for the benefit of
Sublessee.

 

ARTICLE 6

 

INSURANCE

 

6.1 Sublessee’s Insurance. With respect to the Tenant’s insurance under the
Master Lease, the same is to be provided by Sublessee as described in the Master
Lease related to the

 

6



--------------------------------------------------------------------------------

Subleased Premises and such policies of insurance shall include as additional
insureds Master Lessor, Sublessor and any lender as required by Master Lessor to
the extent of their interests and obligations. Sublessee’s insurance shall be
primary and non-contributory. Sublessee shall provide Certificate(s) of
Insurance providing insurance acceptable to Sublessor within fifteen (15) days
of execution of this Sublease. The Sublessor requires not less than thirty (30)
days notice in writing if the policy(s) are cancelled or terminated.

 

6.2 Waiver of Subrogation. With respect to the waiver of subrogation contained
in the Master Lease, such waiver shall be deemed to be modified to constitute an
agreement by and among Master Lessor, Sublessor and Sublessee (and Master
Lessor’s consent to this Sublease shall be deemed to constitute its approval of
this modification).

 

6.3 Sublessor’s Insurance. Sublessor shall have no obligation to provide or
carry insurance of any kind or perform any repair, replacement, or any other
requirement imposed upon Master Lessor as Landlord pursuant to the Master Lease
in the event of damage to all of or any part of the Building. Sublessee
acknowledges and agrees that Sublessor shall not be responsible or liable to
Sublessee for any loss or damage at Subleased Premises, unless resulting from
the negligence or willful misconduct of Sublessor.

 

ARTICLE 7

 

USE OF PREMISES; PARKING; IMPROVEMENTS

 

7.1 Use of Premises. Sublessee shall use the Subleased Premises only for those
purposes permitted in the Master Lease.

 

7.2 Alterations; Improvements. Sublessee shall not make any alterations,
improvements, or modifications to the Subleased Premises without the express
prior written consent of Sublessor and of Master Lessor, which consent by
Sublessor shall not be unreasonably withheld. Notwithstanding the foregoing, the
parties acknowledge that Sublessee intends to perform certain initial tenant
improvements (“Initial Tenant Improvements”) which are attached as Exhibit ”C”
hereto. In executing this Sublease Agreement, Sublessor hereby consents to the
Initial Tenant Improvements. On termination of this Sublease, Sublessee shall
remove any or all of such improvements, other than the Initial Tenant
Improvements, and restore the Subleased Premises (or any part thereof) to the
same condition as of the Commencement Date of this Sublease, reasonable wear and
tear and damage by casualty and condemnation excepted or as otherwise instructed
in writing by either Sublessor or Master Lessor. Should Sublessee fail to remove
such improvements and restore the Subleased Premises on termination of this
Sublease unless instruction otherwise in writing as set forth above, Sublessor
shall have the right to do so, and charge Sublessee therefor.

 

7.3 Parking. At no charge to Sublessee, and subject to the rules and regulations
imposed from time to time by Master Lessor, Sublessee shall have the right to
the non-exclusive use of two hundred and ten (210) parking spaces in the common
parking areas. Sublessee shall have, if the Master Lease so provides, the right
to reserve up to ten percent (10%) of its parking allocation for Sublessee’s
visitors, employees and vendors. Sublandlord shall retain the use of fifty (50)
parking spaces so long as it occupies the Sublessor’s Premises. Once Sublessor
vacates

 

7



--------------------------------------------------------------------------------

the Sublessor’s Premises, the fifty (50) parking spaces shall be provided to
Sublessee at no charge. All Sublessor parking shall be in the common parking
areas and shall be non-reserved.

 

ARTICLE 8

 

ASSIGNMENT, SUBLETTING & ENCUMBRANCE

 

8.1 Consent Required. Sublessee shall not assign this Sublease or any interest
therein nor shall Sublessee sublet, license, encumber or permit the Subleased
Premises or any part thereof to be used or occupied by others, without
Sublessor’s and Master Lessor’s prior written consent which consent shall not be
unreasonably withheld, conditioned or delayed. The consent by Sublessor and
Master Lessor to any assignment or subletting shall not waive the need for
Sublessee (and Sublessee’s assignee or subtenant) to obtain the consent of
Sublessor and Master Lessor to any different or further assignment or
subletting. Except as set forth herein, all provisions set forth in the Master
Lease regarding assignments and subletting shall apply, and to the extent there
is any Bonus Rents, (Rent paid by such Assignee or SubSublessee in excess of
Rent paid by Sublessee hereunder after deducting leasing commissions, attorneys’
fees, and tenant improvements) the Bonus Rent shall first be split per the
Master Lease and any Bonus Rent to go to Sublessee shall be split 50/50 with
Sublessor to be paid to Sublessor within ten (10) days of receipt by Sublessee.

 

8.2 Form of Document. Every assignment, agreement, or sublease shall (i) recite
that it is and shall be subject and subordinate to the provisions of this
Sublease, that the assignee or subtenant assumes Sublessee’s obligation
hereunder, that the termination of this Sublease shall at Sublessor’s sole
election, constitute a termination of every such assignment or sublease, and
(ii) contain such other terms and conditions as shall be reasonably requested.

 

8.3 No Release of Sublessee. Regardless of Sublessor’s consent, no subletting or
assignment shall release Sublessee of Sublessee’s obligation or alter the
primary liability of Sublessee to pay the Rent and to perform all other
obligations to be performed by Sublessee hereunder. The acceptance of Rent by
Sublessor from any other person shall not be deemed to be a waiver by Sublessor
of any provision hereof. In the event of default by any assignee, subtenant or
any other successor of Sublessee, in the performance of any of the terms hereof,
Sublessor may proceed directly against Sublessee without the necessity of
exhausting remedies against such assignee, subtenant or successor.

 

8.4 Default. An involuntary assignment shall constitute a default and Sublessor
shall have the right to elect to terminate this Sublease, in which case this
Sublease shall not be treated as an asset of Sublessee.

 

8.5 Merger and Acquisition and Permitted Transfer. Notwithstanding anything to
the contrary in this Sublease, Sublessee may, without Sublessor’s prior written
consent and without the right of recapture or any participation by Sublessor in
assignment and subletting proceeds, sublet the Subleased Premises or assign the
Sublease to: (i) a subsidiary, affiliate, division or corporation controlling,
controlled by or under common control with Sublessee, (ii) a successor
corporation related to Sublessee by merger, consolidation, nonbankruptcy
reorganization, or government action; or (iii) a purchaser of substantially all
of Sublessee’s assets located in the

 

8



--------------------------------------------------------------------------------

Subleased Premises. The above is referenced hereafter as “Permitted Transfer”.
For the purpose of this Sublease, sale of Sublessee’s capital stock through any
public exchange or issuances for purposes of raising financing shall not be
deemed an assignment, subletting, or any other transfer of the Sublease or the
Subleased Premises.

 

8.6 No. Recapture. Notwithstanding anything contained herein or the Master Lease
to the contrary, Sublessor shall have no right to recapture all or any portion
of the Subleased Premises in the event of a sublease or assignment by Sublessee.

 

ARTICLE 9

 

DEFAULT

 

9.1 Default Described. The occurrence of any of the following shall constitute a
material breach of this Sublease and a default by Sublessee: (i) failure to pay
Rent or any other amount within ten (10) days after written notice that such is
due; (ii) all those items of default set forth in the Master Lease which remain
uncured after the cure period provided in the Master Lease; or (iii) Sublessee’s
failure to perform timely and subject to any cure periods any other material
provision of this Sublease or the Master Lease as incorporated herein.

 

9.2 Sublessor’s Remedies. Sublessor shall have the remedies set forth in the
Master Lease as if Sublessor is Master Lessor. These remedies are not exclusive;
they are cumulative and in addition to any remedies now or later allowed by law.

 

9.3 All Sums Due and Payable as Rent. Sublessee shall also pay without notice,
or where notice is required under this Sublease, immediately upon demand without
any abatement, deduction, or setoff, as additional rent all sums, impositions,
costs, expenses, and other payments which Sublessee in any of the provisions of
this Sublease assumes or agrees to pay, and, in case of any nonpayment thereof,
Sublessor shall have, in addition to all other rights and remedies, all the
rights and remedies provided for in this Sublease or by law in the case of
nonpayment of rent.

 

9.4 Sublessor Default. For purposes of this Sublease, Sublessor shall not be
deemed in default hereunder unless and until Sublessee shall first deliver to
Sublessor thirty (30) days’ prior written notice, and Sublessor shall fail to
cure said default within said thirty (30) day period, or in the event Sublessor
shall reasonably require in excess of thirty (30) days to cure said default,
shall fail to commence said cure with said thirty (30) day period, and
thereafter diligently to prosecute the same to completion.

 

9.5 Notice of Event of Default under Master Lease. Sublessor shall notify
Sublessee of any Event of Default under the Master Lease, or of any other event
of which Sublessor has actual knowledge which will impair Sublessee’s ability to
conduct its normal business at the Subleased Premises, as soon as reasonably
practicable following Sublessor’s receipt of notice from Master Lessor of an
Event of Default or Sublessor’s actual knowledge of such impairment.

 

9



--------------------------------------------------------------------------------

ARTICLE 10

 

CONSENT OF MASTER LESSOR

 

10.1 Precondition. The Master Lease requires that Sublessor obtain the consent
of Master Lessor to any subletting by Sublessor. This Sublease shall not be
effective unless and until Master Lessor signs a consent to this subletting
satisfactory to Sublessor and Sublessee.

 

ARTICLE 11

 

HAZARDOUS MATERIALS

 

11.1 Hazardous Materials. Notwithstanding anything contained herein or in the
Master Lease to the contrary, Sublessee shall not store, use, or dispose of any
Hazardous or Toxic Material on, under, or about the Subleased Premises. As used
herein, “Hazardous or Toxic Materials” shall include but not be limited to
asbestos containing materials (“ACM”) petroleum products, radioactive materials,
polychlorinated biphenyls (PCBs) and substances or compounds containing PCBs and
all other materials, substances, wastes, and chemicals classified, defined,
listed, or regulated as, or containing, a “hazardous substances,” “hazardous
materials,” or “toxic substances,” “pollutant,” “contaminant,” “solid waste”
under any Environmental Law or which may become regulated by or under the
authority of any Environmental Law. As used herein, the term “Environmental
Laws” shall include any and all local, state or federal laws, statutes, rules,
regulations, ordinances, orders, permits, licenses or other applicable
governmental restrictions, guidelines or legal requirements, relating directly
or indirectly to human health or safety or environment, or the presence,
handling, treatment, storage, disposal, recycling, reporting, remediation,
investigation, or monitoring of hazardous or toxic material including but not
limited to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, 42 U.S.C. Section 9601, et seq.; the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq.

 

11.2 Sublessee’s Indemnity. Sublessee shall be solely responsible for and shall
defend, indemnify and hold Sublessor and its partners, employees and agents
harmless from and against all claims, penalties, expenses and liabilities,
including attorneys’ and consultants’ fees and costs, arising out of or caused
in whole or in part, directly or indirectly, by or in connection with its
storage, use, disposal or discharge of Hazardous Materials whether in violation
of this section or not, or Sublessee’s failure to comply with any Hazardous
Materials law. Sublessee shall further be solely responsible for and shall
defend, indemnify and hold Sublessor harmless from and against any and all
claims, costs and liabilities, including attorneys’ and consultants’ fees and
costs, arising out of or in connection with the removal, cleanup,
detoxification, decontamination and restoration work and materials necessary to
return the Subleased Premises to their condition existing prior to Sublessee’s
storage, use or disposal of the Hazardous Materials on the Subleased Premises.
For the purposes of the indemnity provisions hereof, any acts or omissions of
Sublessee or by employees, agents (except Sublessor), assignees, contractors or
subcontractors of Sublessee (whether or not they are negligent, intentional or
unlawful) shall be strictly attributable to Sublessee. Sublessee’s obligations
under this section shall survive the termination of this Sublease.

 

10



--------------------------------------------------------------------------------

ARTICLE 12

 

MISCELLANEOUS

 

12.1 Conflict with Master Lease; Interpretation. In the event of any conflict
between the provisions of the Master Lease and this Sublease, the Master Lease
shall govern and control except to the extent directly contradicted by the terms
of this Sublease. No presumption shall apply in the interpretation or
construction of this Sublease as a result of Sublessor having drafted the whole
or any part hereof.

 

12.2 Remedies Cumulative. The rights, privileges, elections, and remedies of
Sublessor in this Sublease, at law, and in equity are cumulative and not
alternative.

 

12.3 Waiver of Redemption. Sublessee hereby expressly waives any and all rights
of redemption to which it may be entitled by or under any present or future laws
in the event Sublessor shall obtain a judgment for possession of the Premises.

 

12.4 Signage. Sublessee, at its sole cost and expense, shall have the exclusive
right to install signage as permitted under the Master Lease on the exterior of
the building and shall have the right to install exterior monument signage. The
exterior monument signage shall be shared with Sublessor, subject to Sublessor’s
and Master Lessor’s consent as set forth in the Master Lease.

 

12.5 Due Authority of Sublessee. If Sublessee signs as a corporation, each of
the persons executing this Sublease on behalf of Sublessee represent and warrant
that they have the authority to bind Sublessee, Sublessee has been and is
qualified to do business in the State of California, that the corporation has
full right and authority to enter into this Sublease, and that all persons
signing on behalf of the corporation were authorized to do so by appropriate
corporate actions. If Sublessee signs as a partnership, trust or other legal
entity, each of the persons executing this Sublease on behalf of Sublessee
represent and warrant that they have the authority to bind Sublessee, Sublessee
has complied with all applicable laws, rules and governmental regulations
relative to its right to do business in the State of California and that such
entity on behalf of the Sublessee was authorized to do so by any and all
appropriate partnership, trust or other actions. Sublessee agrees to furnish
promptly upon request a corporate resolution, proof of due authorization by
partners, or other appropriate documentation evidencing the authorization of
Sublessee to enter into this Sublease.

 

12.6 Due Authority of Sublessor. If Sublessor signs as a corporation, each of
the persons executing this Sublease on behalf of Sublessor represent and warrant
that they have the authority to bind Sublessor, Sublessor has been and is
qualified to do business in the State of California, that the corporation has
full right and authority to enter into this Sublease, and that all persons
signing on behalf of the corporation were authorized to do so by appropriate
corporate actions. If Sublessor signs as a partnership, trust or other legal
entity, each of the persons executing this Sublease on behalf of Sublessor
represent and warrant that they have the authority to bind Sublessor, Sublessor
has complied with all applicable laws, rules and governmental regulations
relative to its right to do business in the State of California and that such
entity on behalf of the Sublessor was authorized to do so by any and all
appropriate partnership, trust or

 

11



--------------------------------------------------------------------------------

other actions. Sublessor agrees to furnish promptly upon request a corporate
resolution, proof of due authorization by partners, or other appropriate
documentation evidencing the authorization of Sublessor to enter into this
Sublease.

 

12.7 Approvals. Whenever the Sublease requires an approval, consent,
designation, determination, selection or judgment by either Sublessor or
Sublessee, such approval, consent, designation, determination, selection or
Judgment and any conditions imposed thereby shall be reasonable and shall not be
unreasonably withheld or delayed and, in exercising any right or remedy
hereunder, each party shall at all times act reasonably and in good faith.

 

12.8 Substantial Completion. “Substantial Completion” shall be defined as the
date that Sublessor delivers the Subleased Premises to Sublessee (a) in
“broom-clean” condition; (b) a Certificate of Occupancy for a permanent
occupancy or its equivalent (if available) has been issued by the City or other
applicable government agency for the Subleased Premises (subject only to
completion of Initial Tenant Improvements, which shall be the responsibility of
Sublessee); (c) all building systems (including but not limited to, electrical,
sprinkler, life/safety, plumbing, heating, air conditioning systems and other
distribution into the Subleased Premises) are operational and in good working
order and all fixtures and equipment have been completely installed, subject to
completion of punchlist items.

 

12.9 Furniture. Sublessee, at no charge, shall have the right to use all
furniture and furnishings within the Subleased Premises (“Furniture”) which
Furniture shall consist of the furniture work stations, office furniture,
fixtures and equipment installed or to be installed by Sublessor in the
Subleased Premises as more particularly listed on Exhibit D attached hereto. The
Furniture located in Sublessor’s Premises shall remain after Sublessor vacates
Sublessor’s Premises and become part of the Furniture and shall be delivered in
good condition. Sublessee shall have the right to reconfigure the Furniture at
its sole cost and expense. Upon the expiration date or sooner termination of the
Sublease, Sublessee shall have no requirement to further reconfigure the
Furniture, but may leave in its “as-is” “where-is” condition.

 

12.10 Insurance Deductibles. Notwithstanding anything contained herein or the
Master Lease to the contrary, Sublessee shall not be responsible for any
insurance deductibles under the Master Lease to the extent such insurance
deductibles, in the aggregate, exceed $15,000.00 per year.

 

ARTICLE 13

 

NON-DISTURBANCE AGREEMENT & LETTER OF CREDIT

 

13.1 Non-Disturbance Agreement. Concurrently with the execution of the Sublease,
Sublessor will provide Sublessee with a non-disturbance agreement (“NDA”) in
favor of Sublessee from the Master Lessor affecting the Subleased Premises and
the Sublessor’s Premises. Any such NDA shall confirm the terms and conditions of
the Sublease provided, however, that Sublessee agrees to modify the rental
provisions of the Sublease (specifically, the rent and rent increases) to
reflect current fair market conditions (the “Fair Market Value”) as reasonably
determined by the Master Lessor and Sublessee, or alternatively by the same
method

 

12



--------------------------------------------------------------------------------

for determining Fair Market Rent as in Section 2.3. In addition, Master Lessor
shall covenant and agree to Sublessee’s quiet and peaceful possession of the
Premises.

 

13.2 Letter of Credit. Concurrently with the execution of the Sublease,
Sublessor shall deliver to Sublessee an irrevocable, unconditional, standby
Letter of Credit (“LOC”) in the amount of $6,200,000.00 from a financial
institution reasonably approved by Sublessee (“Issuer”) to secure Sublessor’s
obligation to Sublessee that it will perform all of its obligations under the
Master Lease for the initial term of the Sublease and for any extended period of
attornment required by Master Lessor in its Consent to this Sublease. The LOC
shall provide that draws, including partial draws, at Sublessee’s election will
be honored upon the delivery to Issuer a certificate signed by Sublessee, or its
authorized agent, that Sublessee is entitled to make the requested draw pursuant
to the terms of the Sublease. If Sublessor fails to pay rent or any other sums
as and when due under the Master Lease, or otherwise defaults under the Master
Lease, Sublessee may, to the extent called upon by the Master Lessor to pay
amounts in excess of those to be paid under this Sublease, use, apply or retain
all or any portion of the LOC for payment of any sum for which Sublessor is
obligated under the Master Lease. Any draw or partial draw of the LOC shall not
constitute a waiver by Sublessee of its right to enforce its other remedies
hereunder, at law or in equity. The LOC shall be in effect for the entire
initial term of this Sublease and for any extended period of attornment required
by Master Lessor in its Consent to this Sublease. The LOC will automatically
renew each year during the Sublease term unless the beneficiary under the LOC is
given at least thirty (30) days prior notice of a non-renewal by the issuing
bank and Sublessee shall be able to draw on the LOC in the event of such notice.
The LOC shall be adjusted up or down on each anniversary of the Commencement
Date of the Sublease to reflect the total difference (undiscounted) between the
Fair Market Value and the remaining rent due under the Sublease, except there
shall be no downward adjustment if Sublessor is in default under the terms of
the Master Lease. Example: Assume there are five (5) years remaining in the term
and that the average remaining rental rate is $3.09 per square foot per month.
If the Sublessor and Sublessee agree that the then Fair Market Value is $4.00
per square foot per month with four percent (4%) annual increases, the average
Fair Market Value is $4.33 per square foot per month. Given these numbers, the
LOC would be adjusted to $5,580,000.00 [($4.33 - $3.09) x 75,000 SF x 60 months
= $5,580,000)]. Sublessee shall pay all reasonable fees associated with said
LOC.

 

13.3 Offer Letter. Not more than ninety (90) days and not less then sixty (60)
days prior to each anniversary of the Commencement Date of the Sublease,
Sublessor shall deliver to Sublessee a letter (“Offer Letter”) with Sublessor’s
opinion of the then Fair Market Value of the Premises to determine the amount of
the LOC for the next twelve (12) months. Sublessee shall have thirty (30) days
(“Sublessee’s Review Period”) after receipt of the Offer Letter to accept or
reject the Offer Letter in writing. If Sublessee accepts the Offer Letter,
Sublessor shall adjust the LOC accordingly prior to the applicable anniversary
of the Sublease. If Sublessee rejects the Offer Letter, Sublessee and Sublessor
shall use their best efforts to negotiate a mutually agreeable Fair Market Value
by the date that is thirty (30) days prior to the applicable anniversary date
(“Outside Agreement Date”).

 

13.4 Arbitration. If Sublessor and Sublessee are unable to agree on the Fair
Market Value on or before the Outside Agreement Date, then Sublessor and
Sublessee shall each select a licensed real estate broker or salesperson with at
least seven (7) years experience in leasing

 

13



--------------------------------------------------------------------------------

comparable properties in the Santa Clara area to determine the Fair Market Value
of the Premises. Such brokers shall each submit their Fair Market Value within
thirty (30) business days of their selection to both Sublessor and Sublessee. If
the Fair Market Value each submits is within five percent (5%) of the other,
then the average of the two will be the Fair Market Value used to adjust the LOC
for the next twelve (12) months. If the difference is greater than five percent
(5%) then a third broker shall be selected by the two previous brokers who shall
then within ten (10) days of the third broker’s selection determine which of the
previous two brokers’ rate is closest to the Fair Market Rent. The third broker
shall notify Sublessor and Sublessee of the third broker’s determination which
shall be binding upon the parties.

 

ARTICLE 14

 

BROKER’S COMMISSIONS

 

14.1 Commission. Sublessor and Sublessee represent and warrant to each other
that each has dealt with the following brokers: CPS/Corfac International
(Sublessor’s Broker) and C.B. Richard Ellis (Sublessee’s Broker) and with no
other agent, finder, or other such person with respect to this Sublease and each
agrees to indemnify and hold the other harmless from any claim asserted against
the other by any broker, agent, finder, or other such person not identified
above as Sublessor’s Broker or Sublessee’s Broker. The Commission to the Brokers
is pursuant to separate agreement.

 

ARTICLE 15

 

NOTICES AND PAYMENTS

 

15.1 Certified Mail. Any notice, demand, request, consent, approval, submittal
or communication that either party desires or is required to give to the other
party or any other person shall be in writing and either served personally or
sent by prepaid, first-class certified mail or commercial overnight delivery
service. Such Notice shall be effective on the date of actual receipt (in the
case of personal service or commercial overnight delivery service) or two days
after deposit in the United States mail, to the following addresses:

 

Sublessor at:     One Preston Park South

4975 Preston Park Blvd., Suite 400

Plano, TX 75093

Attn: Chief Financial Officer

 

Sublessee at the Premises, whether or not Sublessee has abandoned

or vacated the Premises or notified the Sublessor of any other

address, with a copy to:     Hopkins & Carley

  The Letita Bldg.  

  70 South First Street

  San Jose, CA 95113

  Attn: Garth Pickett

 

ARTICLE 16

 

ATTORNEYS’ FEES

 

16.1 Sublessor Made Party to Litigation. If Sublessor becomes a party to any
litigation brought by someone other than Sublessee and concerning this Sublease,
the Subleased Premises, or Sublessee’s use and occupancy of the Subleased
Premises to the extent, based upon any real

 

14



--------------------------------------------------------------------------------

or alleged act or omission of Sublessee or its authorized representatives,
Sublessee shall be liable to Sublessor for reasonable attorneys’ fees and court
costs incurred by Sublessor in the litigation.

 

16.2 Certain Litigation Between the Parties. In the event any action or
proceeding at law or in equity or any arbitration proceeding be instituted by
either party, for an alleged breach of any obligation of Sublessee under this
Sublease, to recover rent, to terminate the tenancy of Sublessee at the
Subleased Premises, or to enforce, protect, or establish any right or remedy of
a party to this Sublease Agreement, the prevailing party (by judgment or
settlement) in such action or proceeding shall be entitled to recover as part of
such action or proceeding such reasonable attorneys’ fees, expert witness fees,
and court costs as may be fixed by the court or jury, but this provision shall
not apply to any cross-complaint filed by anyone other than Sublessor in such
action or proceeding.

 

ARTICLE 17

 

EXHIBITS

 

17.1 Exhibits and Attachments. All exhibits and attachments to this Sublease are
a part hereof.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublessor and Sublessee have executed and delivered this
Sublease on the date first set forth above.

 

SUBLESSOR

 

SUBLESSEE

Entrust, Inc.,

a Maryland corporation

 

Roxio, Inc.,

a Delaware corporation

/S/    F. WILLIAM CONNER

--------------------------------------------------------------------------------

 

/S/    WM. CHRISTOPHER GOROG

--------------------------------------------------------------------------------

By:

 

F. William Conner

--------------------------------------------------------------------------------

 

By:

 

Wm. Christopher Gorog

--------------------------------------------------------------------------------

Its:

 

CEO

--------------------------------------------------------------------------------

 

Its:

 

CEO

--------------------------------------------------------------------------------

/S/    DAVID L. THOMPSON

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

By:

 

David L. Thompson

--------------------------------------------------------------------------------

 

By:

 

--------------------------------------------------------------------------------

Its:

 

CFO

--------------------------------------------------------------------------------

 

Its:

 

--------------------------------------------------------------------------------

 

16



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit “A”   —  

Premises and Building*

Exhibit “B”   —  

Master Lease between Sobrato Interests II and Entrust Technologies, as amended*

Exhibit “C”   —  

Shell Plans*

Exhibit “D”   —  

Invoices for Tenant Improvements Submitted By One Work Place Ferrari*

--------------------------------------------------------------------------------

*   The Exhibits to this Amendment have been omitted. Roxio, Inc. agrees to
supplementally furnish such Exhibits upon request from the Securities and
Exchange Commission.